 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN BEINLICK                                    No. 2:17-CV-0824-WBS-DMC
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ADAM PACE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   Pending before the court is defendants’ motion to dismiss (ECF No. 26). The matter was heard

19   before the undersigned in Redding, California, on May 8, 2019, at 10:00 a.m. Steven E. Vong,

20   Esq., and R. Lawrence Bragg, Esq., appeared telephonically on behalf of defendants. Chijioke E.

21   Ikonte, Esq., appeared telephonically on behalf of plaintiff. Having considered the moving,

22   opposition, and reply briefs, as well as the arguments of the parties and the documents on file, the

23   court recommends defendants’ motion to dismiss be denied as explained below.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  This action proceeds on plaintiff’s original pro se complaint. See ECF No. 1.

 3   Plaintiff names the following as defendants, all of whom are alleged to be medical providers at

 4   Mule Creek State Prison: (1) Adam Pace, M.D.; (2) Ashley Pfile, M.D.; (3) David Smiley,

 5   M.D.; (4) C. Smith, M.D.; and (5) Oliver Lau, M.D. According to plaintiff, defendants Pace

 6   and Pfile “refused to treat his irritable bowel syndrome with a medical that was effective

 7   despite their knowledge that the emdication [sic] was the only one effective in treating his

 8   condition.” ECF No. 1, pg. 5. 1 Plaintiff also contends defendants Smiley, Smith, and Lau

 9   “denied him the medical when a physician prescribed the supplement.” Id. Plaintiff claims

10   defendants’ conduct violated his right under the Eighth Amendment to adequate medical care.

11

12                          II. STANDARDS FOR MOTION TO DISMISS

13                  In considering a motion to dismiss, the court must accept all allegations of material

14   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

15   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

16   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740

17   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

18   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

19   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,

20   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se
21   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

22   Kerner, 404 U.S. 519, 520 (1972).

23                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

24   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

25   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

26   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order
27

28          1
                    Page number references correspond to the court’s electronic filing pagination.
                                                    2
 1   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain

 2   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

 3   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

 4   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

 5   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

 6   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 7   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but

 8   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

 9   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

10   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

11   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

12                  In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

13   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

14   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

15   documents whose contents are alleged in or attached to the complaint and whose authenticity no

16   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

17   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

18   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

19   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

20   1994).
21                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

22   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

23   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         3
 1                                              III. DISCUSSION

 2                  In their motion to dismiss, defendants argue they are entitled to qualified immunity

 3   because they did not violate a clearly established right and because their conduct was reasonable

 4   as it was consistent with prison policy.

 5                  Government officials enjoy qualified immunity from civil damages unless their

 6   conduct violates “clearly established statutory or constitutional rights of which a reasonable

 7   person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In general,

 8   qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

 9   law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). In ruling upon the issue of qualified

10   immunity, the initial inquiry is whether, taken in the light most favorable to the party asserting the

11   injury, the facts alleged show the defendant’s conduct violated a constitutional right. See Saucier

12   v. Katz, 533 U.S. 194, 201 (2001). If a violation can be made out, the next step is to ask whether

13   the right was clearly established. See id. This inquiry “must be undertaken in light of the specific

14   context of the case, not as a broad general proposition . . . .” Id. “[T]he right the official is

15   alleged to have violated must have been ‘clearly established’ in a more particularized, and hence

16   more relevant, sense: The contours of the right must be sufficiently clear that a reasonable

17   official would understand that what he is doing violates that right.” Id. at 202 (citation omitted).

18   Thus, the final step in the analysis is to determine whether a reasonable officer in similar

19   circumstances would have thought his conduct violated the alleged right. See id. at 205.

20                  When identifying the right allegedly violated, the court must define the right more
21   narrowly than the constitutional provision guaranteeing the right, but more broadly than the

22   factual circumstances surrounding the alleged violation. See Kelly v. Borg, 60 F.3d 664, 667 (9th

23   Cir. 1995). For a right to be clearly established, “[t]he contours of the right must be sufficiently

24   clear that a reasonable official would understand [that] what [the official] is doing violates the

25   right.” See Anderson v. Creighton, 483 U.S. 635, 640 (1987). Ordinarily, once the court

26   concludes that a right was clearly established, an officer is not entitled to qualified immunity
27   because a reasonably competent public official is charged with knowing the law governing his

28   conduct. See Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982). However, even if the plaintiff
                                                         4
 1   has alleged a violation of a clearly established right, the government official is entitled to

 2   qualified immunity if he could have “. . . reasonably but mistakenly believed that his . . . conduct

 3   did not violate the right.” Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001); see

 4   also Saucier, 533 U.S. at 205.

 5                  The first factors in the qualified immunity analysis involve purely legal questions.

 6   See Trevino v. Gates, 99 F.3d 911, 917 (9th Cir. 1996). The third inquiry involves a legal

 7   determination based on a prior factual finding as to the reasonableness of the government

 8   official’s conduct. See Neely v. Feinstein, 50 F.3d 1502, 1509 (9th Cir. 1995). The district court

 9   has discretion to determine which of the Saucier factors to analyze first. See Pearson v. Callahan,

10   555 U.S. 223, 236 (2009). In resolving these issues, the court must view the evidence in the light

11   most favorable to plaintiff and resolve all material factual disputes in favor of plaintiff. See

12   Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003).

13                  In this case, the gravamen of plaintiff’s Eighth Amendment claim is that

14   defendants refused to provide a specific medication – psyllium seed powder fiber – to treat his

15   irritable bowel syndrome despite defendants’ knowledge that alternative medications were

16   ineffective. According to defendants, they are entitled to qualified immunity because “[t]]here is

17   no clearly established constitutional right for an incarcerated Plaintiff to dictate their medical

18   treatment.”

19                  While this is certainly true, it is clearly established law under the Eighth

20   Amendment that prisoners are entitled to effective treatment of serious medication conditions.
21   The treatment a prisoner receives in prison and the conditions under which the prisoner is

22   confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel and unusual

23   punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S.

24   825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts of dignity,

25   civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).

26   Conditions of confinement may, however, be harsh and restrictive. See Rhodes v. Chapman, 452
27   U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with “food, clothing,

28   shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080,
                                                         5
 1   1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when two

 2   requirements are met: (1) objectively, the official’s act or omission must be so serious such that it

 3   results in the denial of the minimal civilized measure of life’s necessities; and (2) subjectively,

 4   the prison official must have acted unnecessarily and wantonly for the purpose of inflicting harm.

 5   See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison official must have

 6   a “sufficiently culpable mind.” See id.

 7                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 8   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 9   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

10   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

11   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

12   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

13   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

14   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

15   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

16   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

17   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

18                   The requirement of deliberate indifference is less stringent in medical needs cases

19   than in other Eighth Amendment contexts because the responsibility to provide inmates with

20   medical care does not generally conflict with competing penological concerns. See McGuckin,
21   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

22   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

23   1989). The complete denial of medical attention may constitute deliberate indifference. See

24   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

25   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

26   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate
27   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

28   ///
                                                          6
 1                  Negligence in diagnosing or treating a medical condition does not, however, give

 2   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 3   difference of opinion between the prisoner and medical providers concerning the appropriate

 4   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 5   90 F.3d 330, 332 (9th Cir. 1996).

 6                  Given plaintiff’s allegations that defendants knew alternatives to psyllium seed

 7   powder fiber were ineffective, this case skirts the fine line between a difference of medical

 8   opinion as to a prescribed course of treatment and deliberate indifference to the effective

 9   treatment of plaintiff’s serious medical condition. Construing the pleadings liberally, as this court

10   must, and defining the right more broadly than the factual circumstances alleged in the complaint,

11   plaintiff’s allegations, if true, implicate a clearly established right to effective medical care under

12   the Eighth Amendment. Moreover, the reasonableness of defendants’ conduct, regardless of

13   whether it conforms to prison policy regarding the medication at issue, is a question of fact that

14   cannot be resolved in defendants’ favor at this early juncture of the proceedings. Defendants’

15   motion to dismiss based on qualified immunity should be denied without prejudice to renewing

16   the argument on a motion for summary judgment following the close of discovery.

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         7
 1                                          IV. CONCLUSION

 2                  Based on the foregoing, the undersigned recommends that defendants’ motion to

 3   dismiss (ECF No. 26) be denied without prejudice to defendants’ renewal of the qualified

 4   immunity argument on summary judgment following the close of discovery.

 5                  These findings and recommendations are submitted to the United States District

 6   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 7   after being served with these findings and recommendations, any party may file written objections

 8   with the court. Responses to objections shall be filed within 14 days after service of objections.

 9   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

10   Ylst, 951 F.2d 1153 (9th Cir. 1991).

11

12

13   Dated: May 10, 2019
                                                           ____________________________________
14                                                         DENNIS M. COTA
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
